ITEMID: 001-22811
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: X v. SWEDEN
IMPORTANCE: 2
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is an Algerian national, who was born in 1974. He was represented before the Court by Ms L. Isaksson, a lawyer practising in Umeå. The respondent Government were represented by Ms I. Kalmerborn, Ministry for Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant arrived in Sweden at the end of May 2000. Allegedly, he intended to apply for asylum immediately and, as he only speaks his mother tongue, he went to his brother in Stockholm to seek his assistance. The brother was ill and unable to help him, however, so he left for Umeå where, apparently, some friends of his live. He arrived in Umeå on 9 June and allegedly intended to file his asylum application on Tuesday 13 June, after the Whitsun weekend. However, during the weekend, on Monday 12 June, he assaulted a Moroccan national and was arrested and detained by the police. Initially, he presented a false French passport but, eventually, he disclosed his true identity and requested asylum.
On 16 June 2000 the District Court (tingsrätten) of Umeå decided to detain the applicant on suspicion of assault.
By a judgment of 6 July 2000 the District Court convicted the applicant for assault and use of a false document (brukande av falsk urkund) and sentenced him to two months' imprisonment.
Following his release from prison on 22 July 2000 the applicant was taken into custody in accordance with a decision of the National Migration Board (Migrationsverket) of 12 June 2000, as there was a risk that he would otherwise disappear. The applicant was moved to the Board's custody premises at Carlslund.
In his asylum application, the applicant stated that, following the completion of his military service in 1996, he had returned to his home town. After a few months he had been approached by members of the organisation GIA (Groupe Islamique Armé) who had threatened his life and told him that he had to work for the organisation. Between 1996 and 1999 he had regularly transported GIA members in his minibus and also delivered oil and gas to the GIA. On several occasions, GIA members had visited him in his home and threatened to kill him and his family should he not cooperate. Towards the end of 1999 the Algerian police had also been looking for him at his home. He had never sought the help of the police for fear of reprisals from the GIA and the police who, allegedly, would not have believed that he had been forced to help the GIA. Following the visit by the police, the applicant had got scared and left for Algiers where his sister lived. Someone had helped him out of the country; he had travelled to Frankfurt, Germany by plane and from there to Poland by truck. He had stayed in Poland for several months and eventually travelled to Sweden by boat. Allegedly, he had not left Algeria earlier, as he had been unable to make up his mind and had not known where to go. Moreover, had it not been for the threats from the GIA, he would not have left the country. According to his parents in Algeria, the GIA and the police had come to look for him several times after his escape. However, he had never been politically active and had not had any difficulties with the Algerian police or other authorities.
On 9 August 2000 the National Migration Board rejected the asylum application and ordered the applicant's expulsion from Sweden. It also decided that the applicant should remain in custody. The Board noted that the general situation in Algeria was no longer such as to constitute a reason for granting asylum. As regards the applicant's personal situation, the Board did not find the applicant's allegations credible. It noted that he had not applied for asylum until he was arrested by the police, two weeks after his arrival in Sweden, although the alleged reason for his travelling to Sweden was to seek asylum. Even when arrested he first lied about his true identity. The Board therefore considered that the applicant could not have thought that his need for protection was particularly great. The Board also found it peculiar that he had worked for the GIA under threats to his life for as long a period as three years without having tried to escape. Allegedly, as he had a valid Algerian passport and had completed his military service he should have been able to leave Algeria without any difficulties at an earlier date. As an alternative, he could have left for Algiers to live with his sister. For these reasons, the Board concluded that it was not plausible that, upon return to Algeria, the applicant would be subjected to treatment contrary to Article 3 of the Convention.
On 14 September 2000 the Aliens Appeals Board (Utlänningsnämnden), agreeing with the reasons given by the Migration Board, upheld the above decision. It decided also that the applicant should remain in custody. The Appeals Board had at its disposal an “incident report”, dated 12 September, from the Carlslund custody, according to which the applicant had tried to hurt himself in custody. He was given medication and put under constant surveillance.
According to another “incident report” of 14 September 2000 the applicant, on that date, after having been informed of the Appeals Board's decision, had collapsed in violent spasms and had again tried to hurt himself by banging his head against the floor. The responsible physician, Dr Meischner, a specialist in general medicine, concluded that the applicant was panic-stricken. As there was a great risk that the applicant would suffer from another similar attack and as the Carlslund custody did not have the necessary resources, Dr Meischner considered that further custody at Carlslund was inappropriate. As the applicant could not be considered mentally ill, he could not be admitted to a psychiatric ward. Instead, Dr Meischner recommended that the applicant be moved to the detention centre at Kronoberg which had sufficient personnel and medical resources to take care of him. Accordingly, the applicant was moved to that detention centre in the evening of 14 September.
At Kronoberg the applicant was examined, at the request of his lawyer, by Dr Søndergaard, a specialist in psychiatry from the Centre for Torture and Trauma Survivors (Centrum för tortyr- och traumaskadade; “CTD”) in Stockholm. According to the opinion of Dr Søndergaard, issued on 15 September 2000, the applicant feared that the GIA would kill him if he were returned to Algeria. His fear was based on previous threats to him and his family. On account of that fear, he was unable to communicate properly with other people and had reduced bodily functions. Dr Søndergaard concluded that the applicant was, most likely, seriously ill due to a lengthy state of fear, that he had reacted like a person facing execution and that the risk of a suicide attempt was very serious. Thus, he should be taken to a psychiatric ward for further examination.
On 19 September 2000 a new application for asylum, based on the new medical information, was lodged with the Aliens Appeals Board. The same day the Board decided not to suspend the enforcement of the expulsion order.
By a judgment of 20 September 2000 the County Administrative Court (länsrätten) in Stockholm rejected the applicant's appeal against the Aliens Appeals Board's decision not to release him from custody.
On 20 September 2000, following the Court's indication under Rule 39 of the Rules of Court, the National Migration Board stayed the execution of the expulsion order and released the applicant from custody.
On 21 September 2000 the applicant was taken to hospital and was then transferred to a psychiatric ward.
On 26 September 2000 Dr Søndergaard from the CTD again examined the applicant. According to his medical certificate, issued the same day, the applicant was feeling fairly well and safe and was able to give a detailed account of his situation. The applicant showed no signs of depression and did not meet all the criteria for a post-traumatic stress syndrome. According to Dr Søndergaard, the applicant's status at the time of the earlier examination, at Kronoberg, could only be seen as an expression of great fear reasonably based on his previous experiences. The detention at Kronoberg and the threat of expulsion from Sweden had involved a serious risk of a lasting impairment of the applicant's health and also a risk of a suicide attempt.
The new application for asylum is still pending before the Aliens Appeals Board.
